Citation Nr: 1524351	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1969 to November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a hearing before the Board in September 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for bilateral hearing loss.  However, prior to a decision being made on the merits, the Board has determined that further development is necessary.  

The Veteran has been diagnosed with hearing loss for VA purposes.  He has stated that he has suffered from hearing loss since 1970.  He states that he was constantly exposed to engine noise, had to work the various pitch of the props, and hearing protection was not always available.  The Veteran underwent a VA examination in April 2013 and the VA examiner gave a negative nexus opinion because the Veteran's hearing was within normal limits at discharge.  However, upon review of the evidence, the Board finds that the results of the Veteran's audio testing in May 1973 show that he had hearing loss in his left ear at least one level (25 decibels at 3000 Hz).  As the examiner did not discuss this result and instead concluded that hearing was normal at separation, the Board finds that it is necessary to obtain an addendum opinion that discusses this result as well as whether there is evidence of a significant threshold shift and the likely etiology of the Veteran's current bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to submit the claims file, to include this remand, to a VA audiologist for an addendum opinion that discusses the Veteran's separation examination, to include the finding of 25 decibels at 3000 Hz, as well as to discuss whether there was a threshold shift in the Veteran's hearing that occurred in service.  The examiner is requested to give an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) as to whether the Veteran's current bilateral hearing loss disability is etiologically related to his service, to include excessive noise exposure as an aircraft and engine mechanic, the report of which the Board finds credible.  

If the examiner is unable to provide an opinion without resort to mere speculation, he or she should explain why a definitive opinion cannot be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




